Filed 12/20/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 200







State of North Dakota, 		Plaintiff and Appellee



v.



Mario Domingo Hernandez, 		Defendant and Appellant







No. 20020123







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Karen Kosanda Braaten, Judge.



AFFIRMED.



Per Curiam.



Kim Radermacher, Legal Intern and third-year law student, under the Rule on Limited Practice of Law by Law Students (argued), and Peter David Welte, Assistant State’s Attorney (appeared), P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee.



Rebecca Jo Heigaard McGurran, Camrud, Maddock, Olson & Larson, P.O. Box 5849, Grand Forks, N.D. 58206-5849, for defendant and appellant.

State v. Hernandez

No. 20020123



Per Curiam.

[¶1]	Mario Domingo Hernandez appealed from a criminal judgment entered upon his plea of guilty to gross sexual imposition.  Hernandez argues he should be allowed to withdraw his guilty plea because it was not voluntarily and knowingly made and because he received ineffective assistance of counsel.  We affirm under N.D.R.App.P. 35.1(a)(4).  The record on appeal does not disclose that counsel’s assistance was plainly defective.  A claim of ineffective assistance of counsel may be pursued in a post-conviction proceeding where an adequate record can be developed.  
See
 
State v. Weaver
, 2002 ND 4, ¶ 28, 638 N.W.2d 30.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom

Carol Ronning Kapsner